DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 10, 12, 13, 14, 16, 17, 18, 19, 20, 21, 23, 25, 26, 27, and 28 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
The claim(s) recite(s) the abstract idea of analyzing processing data. This judicial exception is not integrated into a practical application because the recited limitations appear to be generally applying the calculations to a practical applications. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are that the abstract idea is for additive manufacturing of a three-dimensional object.
More specifically, as applied to each step of the prescribed analysis:
Step 1 – Directed toward a process.
Step 2A1 – Recites the abstract idea of processing data, specifically color data.

Step 2B – The claims do not recite additional elements that amount to significantly more than the judicial exception, e.g. the additional elements are standard elements of an additive manufacturing device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “a plurality of dispensing heads, having a plurality of dispensing heads” in line 5. It is unclear whether under a broadest reasonable interpretation the second iteration of “a plurality of dispensing heads” could be interpreted as the same head. For the purposes of examination, the phrase “a plurality of dispensing heads, having a plurality of dispensing heads” is interpreted as including a head having a plurality of nozzles as shown in Applicant’s Fig. 2A.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, 12, 13, 14, 16-19, and 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dikovsky (US20160339643).

In reference to claim 1:
Dikovsky discloses a method of processing data for additive manufacturing of a three-dimensional object (abstract, para 0043), the method comprising:
receiving a plurality of graphic elements defining a surface of the object, and an input color texture to be visible over a surface of the object (para 0089);
transforming said graphic elements to a grid of voxels defining a shape of the object, thereby providing computer object data (paras 0090-0091);
constructing a three-dimensional color map having a plurality of pixels, each pixel being  associated  with  a voxel of the computer object data and being categorized as either a topmost pixel or an internal pixel, wherein each topmost pixel is associated with a group of internal pixels forming a receptive field for said topmost pixel (para 0138);

for each pixel, designating, based on said color-value, a material to be used for forming a voxel corresponding to said pixel during said additive manufacturing (paras 0082, 0094, 0096, 0119);
storing in a memory, for each  pixel of  said map, a respective receptive field and a respective depth (para 0043).

In reference to claim 4:
In addition to the discussion of claim 1, above, Dikovsky further discloses wherein said three-dimensional color map has a non-uniform depth thereacross (para 0082 discloses that the surface color depends on not only the outermost material segment but also on further in materials. This depth is proportional to the transparency). It is the Examiner’s position that the disclosure the extinction depth is dependent on the material transparency that one of ordinary skill in the art would recognize that Dikovsky utilizes a three-dimensional color map which has a non-uniform depth in order to print different materials and colors.

In reference to claim 5:
In addition to the discussion of claim 4, above, Dikovsky further discloses further comprising selecting a local depth of said map based on the proximity of different colored surfaces (para 0072, 0102). It is the Examiner’s position that a person having ordinary skill in the art would recognize that curvature affects the proximity of colored surfaces and thus Dikovsky is based on a curvature of said surface of the object.

In reference to claim 10:
In addition to the discussion of claim 1, above, Dikovsky further discloses the method comprises for at least one internal pixel of said map, selecting a receptive  field of said internal pixel from at least two receptive fields associated with different topmost pixels of said map (para 0118-0119).

In reference to claim 12:
In addition to the discussion of claim 1, above, Dikovsky further discloses wherein said assigning said color-value comprises determining a local surface color corresponding to a portion of said input color texture associated with said receptive field, accessing  a computer readable medium containing  a color assignment  database having a plurality of entries, each having surface color and a plurality of sets of  color assignment rules for said surface color, and selecting from said database a set of color assignment rules corresponding to said determined a local surface color (paras 0105, 0137-0148, specifically the use of look-up tables or LUTs).

In reference to claim 13:
In addition to the discussion of claim 1, above, Dikovsky further discloses wherein at least one of said plurality of sets of color assignment rules comprises a set of depth-dependent color assignment rules (para 0088 discloses the LUT is used to calculate the required printed color stack for each region. Pg 31 ln 2-4 of Applicant’s as filed Specification stating that color assignment rules includes a rule for topmost pixels and a rule for internal pixels).

In reference to claim 14:


In reference to claim 16:
In addition to the discussion of claim 1, above, Dikovsky further discloses further comprising removing at least one of said respective receptive field and respective depth, following said assignment of said color-value thereto (para 0133)(overwritten indicates at least one of said respective receptive fields and respective depth are removed).

In reference to claim 17:
In addition to the discussion of claim 1, above, Dikovsky further discloses wherein each of at least a portion of said internal pixel of said group is closer to said topmost pixel than to all other topmost pixels (para 0133; Fig 9, discloses various pixels, regardless of the orientation at least a portion of an internal pixel sill be closer to the topmost pixel than the other topmost pixels because the pixels are aligned).

In reference to claim 18:
In addition to the discussion of claim 1, above, Dikovsky further discloses further comprising, for each group of pixels forming said receptive field, identifying a corresponding group of voxels of the computer object data, and determining a geometrical characteristic of said group of voxels, wherein said 

In reference to claim 19:
In addition to the discussion of claim 1, above, Dikovsky further discloses wherein for at least one pixel, said assignment of said color-value is based on color error information extracted from another pixel in said group (para 0020-0021).

In reference to claim 23:
In addition to the discussion of claim 1, above, Dikovsky further discloses further comprising, for each voxel of at least a portion of said voxels, generating dispensing instructions readable by a controller of additive manufacturing system based on said designation and transmitting said dispensing instructions to said controller (para 0043).

In reference to claim 24:
Dikovsky further discloses a method  of  additive  manufacturing   an  object,  the method comprising:
executing the method according to claim 23 (see in reference to claim 23, above); and
dispensing and solidifying a plurality of materials based on said dispensing instructions to sequentially form a plurality of hardened layers in a configured pattern corresponding to a shape of an object (paras 0002, 0068, 0076)(the repeated use of “curing” indicates that material is dispensed and solidified as is a common method for additive manufacturing).

In reference to claim 25:


In reference to claim 26:
Dikovsky further discloses a computerized controller of an additive manufacturing system, the computerized controller comprises a designated circuit configured for executing the method according to claim1 (para 0043).

In reference to claim 27:
Dikovsky further discloses a system for fabricating  a three-dimensional object by additive manufacturing, the system comprising  the computerized  controller  according to claim 26 (para 0043).

In reference to claim 28:
Dikovsky further discloses a system for processing data for additive manufacturing of a three-dimensional object, the system comprises a data processor configured for executing the method according to claim 1 to provide processed computer object data (para 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikovsky as applied to claim 1, above, and further in view of Harayama (US20180036951).

In reference to claims 20 and 21:
In addition to the discussion of claim 1, above, Dikovsky does not disclose wherein said color-value has a lower level of gradation than said input color texture. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Harayama teaches a method for color correction of an additively manufactured object (abstract). Harayama further teaches using a lower level gradation which includes a single-bit color value (paras 0015-0017).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harayama in view of Dikovsky.
Harayama discloses a system for fabricating a three-dimensional object by additive manufacturing (abstract) the system comprising:
a data processor configured for providing processed computer object data (para 0033-0034, host computer);
a plurality of dispensing heads, having a plurality of dispensing heads configured for dispensing a plurality of modeling material formulations(Fig. 2B numerals 202);
a solidification system configured for solidifying each of said materials (Fig. 2B numeral 204); and
a computerized controller having a circuit configured for operating said dispensing heads and said solidification system to sequentially dispense and solidify a plurality of layers according to said processed computer object data (para 0034, 0043).
Harayama further discloses wherein said data processor is configured for:
receiving a plurality of graphic elements defining a surface of the object, and an input color texture to be visible over a surface of the object (para 0093);
transforming said graphic elements to a grid of voxels defining a shape of the object, thereby providing computer object data (para 0076-0078, 0086; Figs. 3B-5A);
constructing a three-dimensional color map having a plurality of pixels (para 0018).
Harayama does not disclose wherein each pixel being  associated  with a voxel of the computer object data and being categorized as either a topmost pixel or an internal pixel, wherein each topmost pixel is associated with a group of internal pixels forming a receptive field for said topmost pixel;

for each pixel, designating, based on said color-value, a material to be used for forming a voxel corresponding to said pixel during said additive manufacturing.
However, this is taught by Dikovsky. Dikovsky teaches a method of printing a three-dimensional color object using color error correction (abstract) which provides for dealing with discontinuity issues that arise with bright colors or colors of high luminance (para 0032). Dikovsky further teaches wherein each pixel being  associated  with a voxel of the computer object data and being categorized as either a topmost pixel or an internal pixel, wherein each topmost pixel is associated with a group of internal pixels forming a receptive field for said topmost pixel (para 0138); assigning a color-value to each topmost pixel and each internal pixel of  a receptive field associated with said topmost pixel, based on said color texture and on a subtractive color mixing of said topmost pixel with said receptive field (paras 0114 and Fig. 3 disclose surface color vector, 0122 discloses subtractive color mixing, 0149); and for each pixel, designating, based on said color-value, a material to be used for forming a voxel corresponding to said pixel during said additive manufacturing (paras 0082, 0094, 0096, 0119). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Harayama with the color error correction of Dikovsky in order to obtain a system which provides for dealing with discontinuity issues that arise with bright colors or colors of high luminance.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745